Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin C. Klik appeals the district court’s order granting Defendants’ summary judgment motion and denying Klik’s summary judgment motion on Klik’s disability discrimination claims, brought pursuant to the Americans with Disabilities Act of *1631990, 42 U.S.C. §§ 12101 to 12213 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the -district court’s order. See Klik v. Verizon Va., Inc., No. 6:15-cv-00002-NKM-JCH, 2016 WL 917499 (W.D. Va. Mar. 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED